
	

116 S2319 IS: Restore Coast Guard Capabilities Act
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2319
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2019
			Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To allow the Coast Guard to consider the impacts of Hurricane Michael for the purpose of modifying
			 contracts for offshore patrol cutters.
	
	
 1.Short titleThis Act may be cited as the Restore Coast Guard Capabilities Act. 2.Modifications to contracts for offshore patrol cutters permitted based on impacts of Hurricane MichaelNotwithstanding Public Law 85–804, the United States Coast Guard is authorized to take into account the impacts of Hurricane Michael for the purpose of modifying, without consideration, but not exceeding the original affordability requirement as set forth in section C of the existing contract to construct Offshore Patrol Cutters upon a determination that doing so would facilitate national security.
		
